Citation Nr: 0202158	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  98-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include traumatic arthritis.

2.  Entitlement to service connection for a right leg 
disorder, claimed as secondary to a low back disorder.

3.  Entitlement to service connection for headaches, claimed 
as secondary to a low back disorder.

4.  Entitlement to service connection for a right hip 
disorder, claimed as secondary to a low back disorder.

5.  Entitlement to service connection for dizziness, claimed 
as secondary to a low back disorder.

6.  Entitlement to service connection for a left arm 
disorder, claimed as secondary to a low back disorder.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to March 
1959.  Further, the record reflects that he had prior service 
in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which denied the claims.

The record reflects that the veteran initially requested a 
personal hearing before a Member of the Board in conjunction 
with this appeal.  However, the veteran withdrew this request 
in September 1999.  38 C.F.R. § 20.704(e).

This case was previously before the Board in August 2000, at 
which time the Board denied the issues on appeal.  
Thereafter, the veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  By an 
April 2001 Order, the Court vacated the Board's decision, and 
remanded for consideration of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)).



FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the present case has been completed.

2.  The veteran was on active duty from August 1958 to March 
1959; his pre-enlistment examination was normal, and he was 
treated for low back symptoms while on active duty; however, 
he indicated that his low back pain began prior to service; 
his low back complaints were initially attributed to 
spondylolisthesis, which was classified as a congenital 
disorder, but it was subsequently opined, following further 
medical evaluation, that the veteran's low back complaints 
were due to preexisting psychological or personality disorder 
rather than organic in origin, and it was concluded, 
following a further thorough evaluation, that the veteran's 
preexisting psychogenic low back disorder was not worsened 
during service. 

3.  The post-service medical evidence shows that the veteran 
developed a chronic low back disability many years after 
service, to include arthritis of the lumbar spine, and there 
is no competent evidence linking a current low back 
disability to any incident of active duty.

4.  As service connection is not in effect for any 
disability, to include a low back disorder, the veteran's 
claims for secondary service connection for a right leg 
disorder, headaches, right hip disorder, dizziness and a left 
arm disorder are without legal merit.


CONCLUSIONS OF LAW

1.  A low back disorder, which clearly and unmistakably 
preexisted service, was not  aggravated by active service; 
and an additional low back disability, first diagnosed many 
years after service, was not incurred during active service, 
nor may arthritis of the lumbar spine be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5100, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2001); 66 Fed. Reg. 
45620-45632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  Service connection for a right leg disorder, headaches, 
right hip disorder, dizziness, and a left arm disorder, as 
secondary to the low back disorder, is not warranted as a 
matter of law.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.310(a) (2001); Sabonis v. 
Brown, 6 Vet. App. 426 (1994); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes, at the outset, that the VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board acknowledges that the RO did not have the benefit 
of the explicit provisions of the VCAA when it adjudicated 
the case below.  Nevertheless, the Board finds that VA's 
duties have been fulfilled in the instant case.  Here, the RO 
accorded the veteran several examinations in relation to his 
back claim, and included opinions regarding the etiology 
thereof.  The RO also advised the veteran of the evidence 
necessary to substantiate all of his service connection 
claims.  Further, the veteran has not identified any 
pertinent evidence that has not been obtained or requested by 
the RO.  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA, to include the revised 
regulatory provisions of 38 C.F.R. § 3.159, have been 
fulfilled, and that no additional assistance to the veteran 
is required based on the facts of the instant case.

The Board further notes that the RO previously denied the 
veteran's claims as not well grounded.  However, for the 
reasons stated above, the Board has determined that the duty 
to assist and duty to notify have been fulfilled.  
Additionally, the RO considered all of the relevant evidence 
of record and all of the applicable law and regulations when 
it adjudicated the case below, and the Board will do the 
same.  Moreover, following the Court's April 2001 Order, the 
veteran was provided with the opportunity to present 
additional argument and evidence to the Board regarding his 
appeal.  Consequently, the Board concludes that there has 
been no prejudice to the veteran that would warrant a remand, 
and the veteran's procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary 
flare-ups will not be considered to be an increase in 
severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45626-45627, 45631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").


General Background.  The veteran's spine was clinically 
evaluated as normal at the time of his April 1957 enlistment 
examination for the Reserves, as well as his August 1958 
active duty examination.  Further, he indicated at both of 
these examinations that he had never experienced arthritis or 
rheumatism.  In addition, there were notations that the 
veteran was overweight, but this was not considered to be 
disabling.

Service medical records from October 1958 reflect that the 
veteran sought treatment for a backache following heavy 
lifting - severe "catch" which made him fall 2 days 
earlier.  He reported that he had had this before, and that 
he had worn a back brace for several weeks the previous year.  
Initial impression was chronic back weakness and overweight.  

The veteran was subsequently hospitalized from October to 
December 1958 for evaluation of his low back pain.  It was 
again noted that he had been working when he experienced a 
sudden catch in his back and fell to the deck.  Since then he 
had been experiencing severe nonradiating pain in the low 
back aggravated by motion and severely limiting ambulation.  
Further, it was noted that he had had numerous similar 
episodes for the past 2 years, which were precipitated by 
heavy work.  A year and a half earlier he saw a private 
physician, and was treated with a wide belt and was advised 
not to do strenuous work for 2 months.  These episodes always 
subsided with rest, and did not occur with ordinary activity.  
Additionally, the veteran reported that the present pain was 
similar in all respects to the difficulty he had prior to his 
entry into service.  He denied that his symptoms were 
aggravated, or that any new symptoms had appeared since his 
entry into service.  He also denied any history of specific 
trauma to his back.  Final diagnoses from this period of 
hospitalization were spondylolysis, L5, congenital, 
bilateral; and unstable lumbosacral articulation, manifested 
by recurrent episodes of pain, snapping, and limitation of 
motion, symptoms present approximately 2 years.  Moreover, 
for both of these diagnoses it was found that they were not 
incurred in the line of duty, and that they had existed prior 
to service.  In addition, it was opined that this disability 
had been sufficiently symptomatic to be considered 
disqualifying for military service.

In December 1958, the veteran was transferred to the Naval 
Hospital in Great Lakes, Illinois, for evaluation of his low 
back problems.  On admission to this facility, he was noted 
as being a large, smiling, dependent, immature youth with 
poorly controlled hostility and stubbornness.  He reported 
that he fell down a flight of stairs at the age of 6, and 
since that time had had intermittent episodes of low back 
pain.  In addition, during the past 2 years he had noted 
increased back difficulty brought on with heavy work and 
lifting.  He sought medical advice intermittently for 6 to 8 
weeks a year prior to entering service, without much benefit.  
It was stated that he informed the medical officer about his 
back upon entering military service, but was nevertheless 
accepted.  During recruit training he had intermittent 
episodes of backache, but did not seek medical advice at that 
time.  The veteran also provided an account of his October 
1958 back injury.  He reported that he was lifting 
ammunition, slipped and fell, and noticed a catch in his back 
with severe low back pain without radiation down his leg.  

A February 1959 Medical Survey Board report included a 
summary of the veteran's history of back problems, as well as 
the medical findings and treatment received while at the 
Great Lakes Hospital.  This included two X-ray studies of the 
lumbosacral spine in December 1958, both of which revealed no 
joint or bony abnormalities.  He was eventually transferred 
to the neuropsychiatric service.  In January 1959, the back 
diagnosis was changed by reason of error to passive 
aggressive reaction, manifested by basic dependency, a use of 
persistent back rigidity to express hostility, stubbornness 
and poorly controlled hostility and anxiety.  Based upon the 
in-service findings, and the veteran's reported history, the 
Medical Survey Board concluded that the veteran was not 
suitable for service, and that his condition was not the 
result of his own misconduct, that it was not incurred in the 
line of duty, that it existed prior to enlistment, and that 
it was not aggravated by service.  

By a February 1959 statement, the veteran acknowledged that 
he had been informed of the Medical Survey Board's findings, 
including their recommendation that he be discharged from 
service.  He indicated that he did not desire to submit a 
statement in rebuttal.

The post-service evidence includes private and VA medical 
records, as well as records from the Social Security 
Administration (SSA), which, together, cover a period from 
1978 to 1999.  Among other things, these records show 
treatment for low back, right leg, right hip, and left arm 
problems, as well as headaches and dizziness, on various 
occasions.

Records from January 1978 note, in part, that the veteran was 
working underneath an automobile in his own garage, when it 
slipped on the jack and fell pinning him under the car with a 
lot of weight of the car on his anterior chest.  He was 
subsequently treated in July and August 1978 for complaints 
of left flank pain, which was assessed as renal lithiasis.  
The 1978 medical records show no treatment for or diagnosis 
of low back problems.  

Records from September 1988 include an impression of 
recurrent back pains, but give no opinion as to the etiology 
thereof.  Subsequent records from June and July 1990 note 
complaints of left shoulder pain.  In April 1991 he was 
treated for complaints of aches and pains in his muscles and 
joints.  These included cramps in his legs, and right elbow 
pain.  It was also noted that his knees ached, and that he 
complained of dizziness and headaches.  He was again treated 
for aches and pains, as well as dizziness and headaches, in 
August 1993.  These, and various subsequent records, reflect 
findings of degenerative arthritis.  
Records from July 1995 show complaints of low back pain, 
particularly the left side.  The veteran was again treated 
for back pain, mostly in the lower lumbar area radiating to 
the left side, left hip area in October 1995.  It was noted 
that it had started a couple of weeks earlier.  Impression at 
that time was of probable herniated disc.  

Records from November 1995 indicate in part, that the veteran 
had the onset of low back pain a week earlier radiating into 
his leg.  It was noted that these symptoms were typical of 
lumbar radicular pain.  He was initially placed on analgesics 
and muscle relaxants, with no significant improvement.  
Further diagnostic testing indicated that the veteran did 
have a lumbar disc problem.  He subsequently developed chest 
tightness, shortness of breath, and syncope.  It was 
indicated that, following treatment, his back pains were 
significantly improved.  Additional records from November 
1995 noted, in regard to the veteran's past medical history, 
that he had low back pain, and had been involved in a motor 
vehicle accident in 1971.

A November to December 1995 hospitalization report notes 
discharge diagnoses of chest pain with shortness of breath 
and marked exercise intolerance, etiology unclear although 
chest wall pain was part of the syndrome; recurrent episodes 
of headache, numbness left arm and left leg, suspected 
related to vasospasm but again etiology was unclear; probable 
stress induced sleep disorder, consider underlying depressive 
disorder; and recent episode of lumbar radicular pain 
improved.

Records from February 1997 reflect that the veteran was 
treated for complaints of increased discomfort in the right 
hip area following a fall.  Impression was most likely lumbar 
pathology with radiating pain.  A lumbar MRI conducted that 
same month resulted in the impression that the dominant 
abnormality appeared to be severe hypertrophic facet 
degeneration bilaterally at L5/S1 resulting in right greater 
than left neural foraminal stenosis.  There were also 
features of degenerative disc disease elsewhere in the lumbar 
region, but no disc herniation or high grade central spinal 
stenosis was seen.  Finally, it was noted that there had been 
no significant interval change in the MRI appearance of the 
lumbar spine when compared to prior MRI of October 1995.

A May 1997 private medical statement noted that the veteran 
presented with low back problems dating back to 1958.  It was 
noted that the veteran sustained a back injury following a 
fall and was discharged from the military on medical 
discharge, and since that time he had been having back 
problems on and off getting worse in the last 4 years.  The 
veteran's current back symptomatology and treatment were 
summarized.  It was also noted that the veteran's past 
medical history was remarkable for several accidents 
including a train wreck following discharge from the hospital 
about 20 years ago, another motor vehicle accident 20 years 
ago, and a rib fracture following a car falling on him.  
Additionally, he had had kidney stones in the past, as well 
as arthritis of his back and knees.  Following evaluation of 
the veteran, it was stated that the veteran had longstanding 
problems with his back and right leg that had been getting 
worse over the last 4 years, and that the etiology was 
unclear at this time.

In July 1997, the veteran underwent a VA spine examination 
for evaluation of his low back problems.  At this 
examination, the veteran reported that in 1958 he fell 
approximately 12 to 15 feet and landed on his back while 
carrying an artillery shell.  He reported that he was 
hospitalized for several weeks, and had been wearing a back 
brace since 1958.  Further, he reported that various 
orthopedic surgeons had recommended conservative management 
for his back symptoms, which they told him was secondary to 
degenerative joint disease.  He reported that he had been 
coping with his symptoms over the last 40 years, but that 
over the last several months his symptoms had exacerbated to 
the point where he had been unable to do his job as a 
mechanic since February 1997.  Also, he reported that he had 
been recently hospitalized for his symptoms, and was told 
that he had severe arthritis in his lower back and there was 
no need for surgical intervention.  The veteran reported that 
various physicians had advised him to seek VA disability 
since his symptoms might be secondary to the fall in 1958.  
He also provided a summary of his current symptoms.

Following examination of the veteran, which included X-ray 
findings, the examiner concluded that the findings were 
consistent with moderate spondylosis and moderate 
degenerative joint disease.  In addition, the examiner 
commented that these injuries "may have been triggered" by 
the veteran's in-service accident in 1958.  

The veteran underwent a new VA medical examination for 
evaluation of his low back in August 1999.  At this 
examination, the examiner noted that the veteran's claims 
file and medical records were present and reviewed, and 
provided a summary of the contents thereof.  The veteran's 
current symptomatology was also noted.  Following examination 
of the veteran, the examiner's impressions were subcortical 
infarction with progressive lower extremity rigidity and 
spasms improved with baclofen intrathecal pump; degenerative 
changes of the lumbar spine without demonstrated neural 
structure impingement but with facet hypertrophy; and chronic 
low back pain.  Moreover, the examiner stated that review of 
the service medical records indicated that the veteran had no 
significant back injury while in the military, but did have a 
psychiatric makeup that would seek to manipulate his status 
using minor conditions.  There was no clinical evidence 
presented which supported the veteran's claim of significant 
back conditions for over 30 years after discharge from the 
military.  It was noted that evaluations indicated mild to 
moderate degenerative changes of the lumbar spine that were 
consistent with the veteran's age, obesity, and previous 
physical activity.  Therefore, it did not appear to the 
examiner that the veteran's current back status was related 
to the minor trauma experienced in the military.

The veteran has submitted several statements which, in 
essence, contend that his current back problems originated 
with the in-service back injury that occurred in October 
1958.  He has also contended that his low back disorder 
caused his right leg, right hip, and left arm problems, as 
well as his dizziness and headaches.  

Following the Court's Order, the Board sent correspondence to 
the veteran in August 2001 inviting him to present additional 
argument and evidence in support of his claim.  By a December 
2001 statement, the veteran indicated that he wanted the 
Board to proceed with his appeal, noted that he had written 
several statements and made several phone calls in support of 
his claim, and summarized his current back problems.  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a low back disorder.

Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions 
regarding the etiology of his low back disorder, as well as 
the other disabilities for which he seeks service connection, 
does not constitute competent medical evidence.  

In reviewing the service medical records, the Board notes 
that the veteran's pre-enlistment examination was negative 
for any abnormal findings relating to a back disorder, 
thereby raising a presumption of soundness.  See 38 U.S.C.A. 
§§ 1111, 1132; 38 C.F.R. 3.304(b).  The veteran was treated 
for back problems during active service following a fall in 
October 1958.  However, the service medical records document 
that the veteran reported at that time that he had a history 
of recurrent back problems that existed several years prior 
to service.  Although he now indicates that he had no back 
problems prior to his in-service injury, the Board finds that 
the in-service statements which were made contemporaneous to 
the time of the injury, and in the context of obtaining 
medical treatment rather than compensation benefits, are 
entitled to more weight.  Moreover, the service medical 
records reflect that while the veteran was found to have 
congenital spondylolisthesis, his problems were ultimately 
attributed to a passive aggressive reaction, manifested by 
basic dependency, a use of persistent back rigidity to 
express hostility, stubbornness and poorly controlled 
hostility and anxiety.  X-ray findings revealed no bony or 
joint abnormalities.  Further, based upon the extended 
evaluation of the veteran for his back problems, and the 
findings thereof, the Medical Survey Board concluded that the 
veteran's disability existed prior to service, was not 
incurred in the line of duty, and was not aggravated by 
service.  

In short, the service medical records, which included 
thorough examinations of the veteran regarding his back 
problems, essentially concluded that the veteran did not have 
a chronic back disorder that was incurred in or aggravated by 
service.  
It is noted that the veteran's spondylolisthesis was found to 
be congenital in origin  and, by definition, preexisted 
service.  As noted above, following further evaluation, 
including a normal X-ray examination of his lumbar spine, it 
was concluded that his low back pain was due to a personality 
disorder.  The Board notes that congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c).  

The Board acknowledges that in Miller v. West, 11 Vet. App. 
345 (1998), the Court reversed the determination that a 
veteran's psychiatric condition existed prior to service 
where the only evidence supporting the conclusion consisted 
of psychiatric evaluation report and report of medical board 
which were not supported by any contemporaneous clinical 
evidence or recorded history in the record.  Further, the 
Court emphasized that a bare conclusion, even one written by 
a medical professional, without a factual predicate in the 
record did not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness.  
Id. at 348.  However, unlike the facts of Miller, the Medical 
Survey Board's findings in the instant case are shown to be 
based upon thorough evaluations, to include physical and X-
ray examinations of the veteran's back, which occurred over a 
period of several months.  Thus, the facts of this case are 
in accord with Harris v. West, 203 F.3d 1347 (2000), which 
held that rebuttal evidence may consist of a medical 
professional's after-the-fact opinion regarding the probable 
onset of the disease or condition, if it leads clearly and 
unmistakably to the conclusion that the injury or disease 
existed before the veteran entered the service.

In this case, the Medical Board's ultimate conclusion was 
that the veteran had a preexisting low back disorder 
manifested by pain that was primarily psychological in 
nature, and that the disorder was not chronically worsened or 
aggravated during service.  This conclusion is supported by 
thorough evaluations, which included the history of the 
veteran's childhood back injury and recurrent low back pain 
prior to service, physical and psychiatric examinations, and 
X-rays of his lumbar spine.  The Board finds that such 
contemporaneously recorded competent medical findings 
constitute clear and unmistakable evidence to rebut the 
presumption of soundness, thereby establishing that the 
veteran had a preexisting low back disorder, attributed 
primarily to an underlying personality disorder.  

While the veteran's in-service low back complaints were 
ultimately believed to be psychogenic rather than organic in 
nature, the Board finds that the evaluation and treatment of 
his in-service low back pain raises a presumption of 
aggravation.  However, the Medical Board's conclusion that 
the veteran's preexisting low back disorder was not 
chronically worsened or aggravated during service is 
supported by the same thorough evaluations noted above, which 
included a thorough history, physical and psychiatric 
examinations, and X-rays of his lumbar spine.  It is the 
Board's judgment that these findings constitute clear and 
unmistakable evidence to rebut the presumption of 
aggravation. 

There is no evidence that the veteran was diagnosed with 
arthritis in his back, or any other joint, either during 
service or within the first post-service year.  Accordingly, 
he is not entitled to service connection for arthritis on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

As to the post-service evidence of record, the Board 
acknowledges that the medical evidence shows that the veteran 
does have a current back disorder, and he has alleged 
continuity of back problems since the in-service injury.  
Further, the July 1997 VA examiner opined that the veteran's 
current back disorder "may have been triggered" by his in-
service accident in 1958.  However, there is no indication 
that the examiner reviewed the veteran's service medical 
records which detail the circumstances of and medical 
findings concerning this injury.  Moreover, the examiner's 
opinion is expressed in the rather speculative terms of "may 
have been triggered..."  The Court has previously indicated 
that medical opinions , expressed in speculative language, do 
not provide the degree of certainty required for medical 
nexus evidence.  This is particularly true regarding opinions 
expressed in terms of "may."  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 
127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a 
medical opinion expressed in terms of "may" also implies "may 
or may not" and is too speculative to establish a plausible 
claim"); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too speculative).  
Although much of this caselaw was issued in the context of 
the now defunct well-grounded claim analysis, the Board notes 
that these cases still support the proposition that such 
speculative opinions are entitled to little or no probative 
weight.  In addition, the Board finds that the opinion of the 
July 1997 examiner is outweighed by the other evidence on 
file, including the service medical records and the August 
1999 VA examination.

Unlike the July 1997 VA examiner, the August 1999 VA examiner 
noted that he had reviewed the veteran's records, and 
summarized the contents thereof.  Moreover, the August 1999 
VA examiner's opinion that the back disorder was not causally 
related to service is consistent with and supported by the 
medical findings made in the service medical records.  
Specifically, the examiner referred to the fact that review 
of the service medical records indicated that the veteran had 
no significant back injury while in the military, but did 
have a psychiatric makeup that would seek to manipulate his 
status using minor conditions.  The August 1999 VA examiner 
further supported his opinion by noting that there was no 
clinical evidence presented which supported the veteran's 
claim of significant back conditions for over 30 years after 
discharge from the military, and that evaluations indicated 
mild to moderate degenerative changes of the lumbar spine 
that were consistent with the veteran's age, obesity, and 
previous physical activity.  No competent medical evidence is 
on file which specifically refutes the underlying rationale 
of the August 1999 VA examiner's opinion.

In summary, the veteran's service medical records reflect 
that the veteran reported during service that he had 
preexisting back problems of several years duration, and 
following detailed and thorough in-service evaluations of his 
back, it was determined that he did not have a chronic back 
disorder that was incurred in or aggravated by active 
service.  Furthermore, the only competent medical opinion to 
address the etiology of the veteran's current back disorder 
which is based upon both a review of the medical records on 
file and an examination of the veteran concluded that the 
disability was not causally related to service.  Therefore, 
the Board concludes that the preponderance of the evidence is 
against the claim and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, No. 01-7006 (Fed. Cir. 
December 17, 2001).

With respect to the remaining issues of entitlement to 
service connection for right leg disorder, headaches, right 
hip disorder, dizziness, and a left arm disorder, all of 
these claims have been based entirely on the basis of 
secondary service connection.  38 C.F.R. § 3.310(a).  No 
allegations or evidence has been presented that would 
otherwise relate any of these disabilities to service on a 
direct basis.  Inasmuch as the Board has denied service 
connection for the veteran's low back disorder, and he has no 
other service-connected disabilities, this claim must be 
denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426 
(1994) (when the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).











ORDER

Entitlement to service connection for a low back disorder, to 
include traumatic arthritis is denied.

Entitlement to service connection for a right leg disorder, 
headaches, right hip disorder, dizziness, and a left arm 
disorder, as secondary to a low back disorder, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

